                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


ANDREW PAYNE,

                      Plaintiff,
                                                                  Case No. 18-cv-526-wmc
       v.

ANDREW M. SAUL,
Commissioner of Social Security,

                      Defendant.


                              JUDGMENT IN A CIVIL CASE



       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendant

Andrew M. Saul against plaintiff Andrew Payne affirming the Commissioner’s decision

denying plaintiff’s application for social security disability benefits.



            s/ A. Wiseman, Deputy Clerk
      ______________________________________                _______________________
                                                                   11/18/2019
          Peter Oppeneer, Clerk of Court                              Date
